Case: 1:20-cv-04922 Document #: 1 Filed: 08/21/20 Page 1 of 5 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS PENSION FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS WELFARE FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS DEFERRED SAVINGS
FUND, TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS
APPRENTICESHIP FUND, TRUSTEES OF
THE CHICAGO PAINTERS AND
DECORATORS SCHOLARSHIP FUND,

)
)
)
)
)
)
)
) No. 20-cv-4922
)

AND TRUSTEES OF THE CHICAGO )
)
)
)
)
)
)
)
)
)
)
)

PAINTERS AND DECORATORS JOINT
COOPERATION TRUST FUND,

Plaintiffs,

Vv.

FIRST LOOK DESIGN, INC., an Illinois
corporation;

COMPLAINT

Plaintiffs, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
PENSION FUND, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
WELFARE FUND, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
DEFERRED SAVINGS FUND, TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS APPRENTICESHIP FUND, TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS SCHOLARSHIP FUND, AND TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS JOINT COOPERATION TRUST F UND, by their attorneys,

Donald D. Schwartz, James R. Anderson, Brian C. James, Grant R. Piechocinski, and ARNOLD
Case: 1:20-cv-04922 Document #: 1 Filed: 08/21/20 Page 2 of 5 PagelD #:2

AND KADJAN, LLP complain against Defendant FIRST LOOK DESIGN, INC., an Illinois
corporation, as follows:
COUNT I
Jurisdiction and Venue

1. Jurisdiction of this cause is based on Section 502 of the Employee Retirement
Security Act of 1974, 29 U.S.C. Section 1132, 1145 (“ERISA”), as amended, and 28 U.S.C.
Section 1331, Section 301 of the National Labor Relations Act, 29 U.S.C. Section 185(c) et seq.
and federal common law.

2. The Northern District of Illinois is the proper venue pursuant to 29 U.S.C. Section
1132(e)(2) as the Plaintiffs Funds are administered here in this judicial district.

The Parties

D. The Plaintiffs are the TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS PENSION FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS WELFARE FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS SAVINGS FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS APPRENTICESHIP FUND; TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS SCHOLARSHIP FUND; AND TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND, (“the Funds”), and
have standing to sue pursuant to 29 U.S.C. Section 1132(d)(1).

4, The Funds have been established pursuant to collective bargaining agreements
previously entered into between the Painters District Council #14 and its affiliated locals (the
“Union”) and certain employer associations whose employees are or were covered by one or more

collective bargaining agreements with the Union.
Case: 1:20-cv-04922 Document #: 1 Filed: 08/21/20 Page 3 of 5 PagelD #:3

5. The Funds are maintained and administered in accordance with and pursuant to the
provisions of the National Labor Relations Act, 29 U.S.C. Section 186, ef seq., aS amended,
ERISA, 29 U.S.C. Section 1001, ef seg., and also pursuant to the terms and provisions of the
collective bargaining agreements and Declarations of Trust (“Trust Agreement”) which
established the Funds.

6. Defendant, FIRST LOOK DESIGN, INC. (“FIRST LOOK”), an Illinois
corporation, is an employer engaged in an industry affecting commerce which entered into
collective bargaining agreements (“Labor Agreement”) with the Union on or about August 26,
2016 whereby FIRST LOOK agreed to be bound by the provisions of the Labor Agreement and
any subsequent agreements negotiated between the Union and certain employer associations. A
copy of the Labor Agreement is attached as “Exhibit A.”

The Agreements

7. Pursuant to the provisions of the Labor Agreement, FIRST LOOK is bound to the
Trust Agreements and is required to make periodic contributions to the Funds for each hour
worked by its bargaining unit employees working within the occupational and jurisdictional scope
described therein at the rate and in the manner specified by the Labor Agreement and the Trust
Agreements. In addition, FIRST LOOK is required to make contributions to the Funds
measured by hours worked by subcontractors performing painters’ or tapers’ work who fail to
make contributions to the Funds.

8. Under the terms of the Labor Agreement and Trust Agreement to which it is bound,
FIRST LOOK is required to submit all necessary books and records to Plaintiffs’ auditor for the
purpose of determining whether or not FIRST LOOK is in compliance with its obligation to
contribute to the Funds. In addition, the Labor Agreement and the Trust Agreements require

FIRST LOOK to pay liquidated damages, interest, auditors fees, and all attorneys fees and court
Case: 1:20-cv-04922 Document #: 1 Filed: 08/21/20 Page 4 of 5 PagelD #:4

costs incurred by the Funds in the collection process. Liquidated damages are owed in the event
that contributions are not paid in accordance with the due dates in the Agreement. On information
and belief, at least $9,000.00 is owed for for liquidated damages owed by FIRST LOOK for
reports not paid in accordance with the due dates in the Labor Agreement for work months from
2018 through the present, and subject to increase pending the completion of an audit.

The Claim

9. Upon information and belief, Plaintiffs are advised that FIRST LOOK has
breached the provisions of the Labor Agreement and Trust Agreement by failing to pay all of the
reports and contributions for the period of April, 2020 through the present.

10. _ Plaintiffs have been required to employ the undersigned attorneys and their law
firm to collect the monies that may be found to be due and owing from FIRST LOOK.

11. FIRST LOOK is obligated to pay the attorneys’ fees and court costs incurred by
the Plaintiffs pursuant to the Labor Agreement, the Trust Agreements, and 29 U.S.C. Section
1132(g)(2)(D).

12. Pursuant to 29 U.S.C. Section 1132(g)(2)(C), Plaintiffs are entitled to an amount
equal to the greater of:

(i) interest on the unpaid contributions; or
(11) liquidated damages provided for under the Trust Agreements not in excess
of 20% of the amount that is due.

WHEREFORE, Plaintiffs pray for relief as follows:

A. This Court order FIRST LOOK to submit all necessary books and records to
Plaintiffs’ accountant for the purpose of determining whether or not it is in compliance with its
obligation to contribute to the Funds for an audit for the period of April 1, 2019 through the

present;
Case: 1:20-cv-04922 Document #: 1 Filed: 08/21/20 Page 5 of 5 PagelD #:5

B. That judgment be entered in favor of Plaintiffs and against Defendant in the amount
shown to be due on the reports and the audit.

C. This Court enjoin FIRST LOOK from violating the terms of the collective
bargaining agreement and Trust Agreement by failing to make timely payments to the Funds and
FIRST LOOK be ordered to resume making those payments.

Dz. Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and
costs incurred in the prosecution of this action, together with liquidated damages in the amount of
20%, all as provided in the applicable agreements and ERISA Section 502(g)(2).

E. This Court grant Plaintiffs such other and further relief as it may deem appropriate
under the circumstances.

Respectfully submitted,
TRUSTEES OF THE CHICAGO PAINTERS

AND DECORATORS PENSION FUND, et al.,

By: _/s/ James R. Anderson
One of their Attorneys

DONALD D. SCHWARTZ
JAMES R. ANDERSON
BRIAN C. JAMES

GRANT R. PIECHOCINSKI
ARNOLD AND KADJAN, LLP
35 E. Wacker Drive, Suite 600
Chicago, IL 60601

(312) 236-0415

nN
